Title: To George Washington from Alexander Spotswood, 30 April 1775
From: Spotswood, Alexander
To: Washington, George



Sr
April 30th 1775

It is Immagin’d the first thing, that will Come on the Carpet at the Meeting of the Congress, Will be that, of Establishing Regular Armies throughout the Continent on pay if such a thing, Shd Take place, their is not the least doubt But youl have the Command of the Whole forces in this Collony—and in that Case, shall ever Esteem you as my greatest freind, if you’l use yr Intrest in procureing me a Comission—or Shd the powr of Chuseing Officers, be Vested in you—& you Shd think propper to Confer so great an honr on me, as ⟨to⟩ Quallifying me, as one of yr officers, you’l find me, as I have always been, Ready to serve my Country, in the Glorious cause of liberty, at the Risk of my life, fortune & Gratis—I am extreemly glad to inform you that after a Long debate it was at last agreed we shd not March to Williamsburg. I am Sr with Respect yr obt St

Alexr Spotswood

